DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (EP 3372846, hereafter referred to as Rogers).
Regarding claims 1 and 11, Rogers teaches a sensing assembly comprising: one or more sensing elements formed as a tube 14; and one or more clamps 122 configured to secure the one or more sensing elements, wherein each of the one or more clamps includes a recess (interior of retention portion 136) in which each of the one or more sensing elements is seated (see figure 3).
Regarding claims 2 and 12, Rogers further teaches wherein each recess of each of the one or more clamps includes an opening (defined by tab 138) that is a narrowest part of the recess (see figure 3).
	Regarding claims 3 and 13, Rogers further teaches wherein each of the one or more clamps includes a cover (portion of clip 122 that terminates at tab 138) configured to prevent the one or more sensing elements from slipping out of the clamp.
	Regarding claims 4 and 14, Rogers further teaches wherein the cover includes a latch (362, 364) configured to be operated without tools to open and close the cover.

Regarding claims 5 and 15, Rogers further teaches a support configured as an interface between the one or more clamps and a structure.
Regarding claims 6 and 16, Rogers further teaches wherein each of the one or more clamps 122 includes an affixing area 150 configured to attach the clamp to the support 128.
Regarding claims 7 and 17, Rogers further teaches wherein two or more clamps are arranged along an axial length of the support 128 and the support is affixed to the structure (see figure 2).
Regarding claims 8 and 18, Rogers further teaches wherein one or more clamps are affixed to a structure 18.
Regarding claims 9 and 19, Rogers further teaches wherein the one or more sensing elements detect fire, an overheat condition (sensor reacts to temperature increases), or bleed air leakage.
Regarding claims 10 and 20, Rogers further teaches wherein the structure is a jet engine, an auxiliary power unit, or a bleed air duct of an aircraft (see figure 1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855